Citation Nr: 1625003	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  14-16 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from June 1990 to December 1990 and active duty from August 2004 to March 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In September 2015, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

In November 2015, the Board remanded the Veteran's claim.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.


FINDING OF FACT

The Veteran's current obstructive sleep apnea did not manifest in service and is not attributable to service.


CONCLUSION OF LAW

Obstructive sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for obstructive sleep apnea.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in November 2015, the Board remanded this claim and ordered the agency of original jurisdiction (AOJ) to obtain a clarifying opinion as to the etiology of the Veteran's obstructive sleep apnea.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, a VA medical opinion was obtained as to the etiology of the Veteran's obstructive sleep apnea in December 2015.  The Veteran's claim was readjudicated via a February 2016 supplemental statement of the case (SSOC).  Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In a letter mailed to the Veteran in June 2012, prior to the initial adjudication of his service connection claim, VA satisfied this duty.

VA also has a duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes statements from the Veteran and other individuals, service treatment records, as well as VA and private treatment records.  

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his service connection claim.  Here, during the September 2015 Board hearing, the VLJ clarified the issue on appeal (service connection for obstructive sleep apnea); clarified the concept of service connection claims; identified potential evidentiary defects which included evidence of a nexus between the Veteran's current obstructive sleep apnea and his service; clarified the type of evidence that would support the Veteran's claim; and enquired as to the existence of potential outstanding records.  Thus, the actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing set forth in 38 C.F.R. § 3.103.

The Board notes that most of the Veteran's service treatment records during his period of ACDUTRA as well as his period of active duty are not associated with the claims folder.  The Veteran was advised in March 2010 that these service treatment records are unavailable and that he should forward copies of any available service records in his possession.       

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the Court elaborated on the VA's responsibility to obtain a Veteran's service treatment records.  The Board finds, however, that no useful purpose would be served in remanding this matter for more development.  In this case, the RO has attempted to locate the Veteran's service treatment records.  The RO submitted a request to the service department in August 2009 and November 2009 asking for all available military medical records.  In response to the request by the RO, the service department forwarded available records which did not include most of the Veteran's service treatment records from his period of ACDUTRA and active duty.  Further, the RO contacted the Office of the State Surgeon in Hawaii and requested all available service treatment records.  However, the Office of the State Surgeon subsequently responded noting that the Veteran's service treatment records were not on file.  The RO subsequently concluded that these records are unavailable.  There is no indication that these records exist.

The Board observes that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile].  So it is in this case.

VA obtained a medical opinion as to the etiology of the Veteran's obstructive sleep apnea in April 2014 as well as an addendum opinion in December 2015.  The report of the opinions reflects that the examiner reviewed the Veteran's past medical history, reviewed his claims folder, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA opinions are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of an accredited representative.  He testified before the undersigned VLJ in September 2015.  The VLJ clarified the issue, determined that there was evidence (which was submitted) and explained the concept of service connection.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103.

Accordingly, the Board will proceed to a decision.

Service connection for obstructive sleep apnea

The Veteran contends that he has obstructive sleep apnea that is related to his service.  The Board notes that the Veteran does not contend, nor does the evidence otherwise demonstrate, that his sleep apnea manifested during his period of ACDUTRA.  Notably, the Veteran has denied experiencing symptoms associated with sleep apnea such as snoring during his period of ACDUTRA.  See, e.g., the September 2015 Board hearing transcript, pgs. 5-6.  On the contrary, the Veteran contends that he did not experience sleeping problems including snoring until his service in Iraq in 2005 during his period of active duty.  Id. at page 6.  He further contends that his obstructive sleep apnea is related to exposure to burn pits during his service in Iraq.  Id. at pgs. 15-23. 
  
Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

As to a current disability, the competent and probative evidence of record documents obstructive sleep apnea.  See, e.g., a private treatment record from The Queen's Sleep Center dated November 2008.  

Turning to in-service incurrence of an injury or disease, as discussed above, most of the Veteran's service treatment records are unavailable.  In any event, the Veteran testified at the September 2015 Board hearing that he did not seek treatment for symptoms associated with his current obstructive sleep apnea such as snoring.  See the September 2015 Board hearing transcript, pgs. 30-31.  However, the Veteran contends that during service, he snored and was also exposed to burn pits during service in Iraq that caused his current obstructive sleep apnea.  In this regard, the Board notes that the Veteran is competent to attest to snoring during service and being exposed to burn pits.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran as a lay person is competent to report snoring during service as well as exposure to burn pits.  The Board has no reason to doubt that the Veteran experienced such problems during service, and finds him credible with regard to his reported in-service snoring and exposure to burn pits.  The Board further notes that the Veteran's wife as well as D.P. who was the Veteran's platoon sergeant during the Veteran's service in Iraq have submitted statements indicating the Veteran snored during service.  
     
The Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current obstructive sleep apnea is related to his service.  

Specifically, a VA medical opinion was obtained as to the etiology of the Veteran's obstructive sleep apnea in April 2014 with an addendum opinion obtained in December 2015.  Pertinently, the VA examiner considered the Veteran's reported snoring and exposure to burn pits during service in Iraq as well as the statements from the Veteran's wife and D.P.  After consideration of the foregoing and the Veteran's medical history, the VA examiner concluded that it is less likely than not that the Veteran's current obstructive sleep apnea was incurred in or caused by service.  The examiner's rationale for his conclusion was based on his finding that although the Veteran may have snored during service, the diagnosis of obstructive sleep apnea requires an AHI (apnea hypopnea index) of 5.  He noted that a person could snore and have apneic episodes every 15 minutes while asleep and this would not meet the diagnostic criteria for obstructive sleep apnea and would therefore be considered normal.  Therefore, a veteran could have snoring during service without meeting the diagnostic criteria for  obstructive sleep apnea.  As a result, the complaints of snoring or other symptoms that may be associated with obstructive sleep apnea during service would be insufficient and diagnostic of obstructive sleep apnea.  In specifically reviewing the Veteran's November 2008 sleep study, the examiner determined that the Veteran's current obstructive sleep apnea is not related to the in-service episodes of snoring.  With regard to the Veteran's in-service exposure to burn pits, the examiner noted that exposure to environmental hazards is not a known cause of obstructive sleep apnea.  

The April 2014 and December 2015 VA opinions were based upon thorough analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the VA examiner's opinion is consistent with the Veteran's documented medical history, which is absent any report of symptomatology consistent with obstructive sleep apnea for more than 2 years after active service.  The examiner also noted the Veteran's in-service snoring and exposure to burn pits which he determined to be less likely as not related to his current obstructive sleep apnea.  

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion that his current obstructive sleep apnea is not related to service.  The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014) [it is the claimant's responsibility to support a claim for VA benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

As discussed above, the Board notes that the Veteran's wife as well as D.P. have submitted statements indicating the Veteran's current obstructive sleep apnea is related to his service.  To the extent the Veteran, his wife, and D.P. assert his current obstructive sleep apnea is related to his service, they are competent to report that he has a current diagnosis (as that is documented in the record).  They are also competent to report that he has had symptoms since service.  However, the record does not document any findings of symptoms associated with obstructive sleep apnea until August 2008 which is more than 2 years following the Veteran's discharge from service.  See a private treatment record from the Honolulu Vet Center dated August 2008.  Further, although there is no separation examination from service associated with the claims folder, as discussed above, the Veteran testified that he did not seek treatment in service for his obstructive sleep apnea.  As such, while the Board has considered the lay assertions of the Veteran, his wife, and D.P., the Board does not find them sufficient to outweigh the VA opinion of record which as discussed above, was based on thorough consideration of the Veteran's medical history.  Moreover, the lay evidence is inconsistent with the generally silent history of symptoms associated with sleep apnea until 2008.  Thus, these arguments do not outweigh the specific findings of the VA examiner who is a skilled neutral professional.
  
In short, the credible and probative evidence establishes that the Veteran's current obstructive sleep apnea was not manifest during service.  
For the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for obstructive sleep apnea.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for obstructive sleep apnea is denied.




____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


